Title: To John Adams from Edmund Jenings, 18 January 1781
From: Jenings, Edmund
To: Adams, John



Brussels Janry. 18. 1781
Sir

I have had the Honour of receiving your Excellencys Letter of the 3d. Instant, it was full, Satisfactory and very Comfortable. I have had since the pleasure of seeing Colonel Searle, who I find is inspired with the same Sense of things, and has the same feelings for the Happiness of our Country, as your Excellency. He was therefore most Acceptable to me, and by Consequence I shewed Him every Attention in my Power for his own Sake and in Duty to your Excellencys Recommendation, for which I beg your Excellency would Accept my warmest Thanks. The making me Acquainted with this Gentleman and Mr. Dana has Confered a great Obligation on me, I find but few Such. I wish I Knew Many More of this Sort and I trust there are Thousands; there ought to be so for the Happiness of America.
The Conduct of the Empress of Russia is likely to be most Magnanimous. I congratulate your Excellency and all honest Dutchman Men thereon.
The Papers from London are not arrivd there are now four Posts due, but the Courier del Europe says, that 3 or 4 thousand french Troops Landed at Jersey and possessd themselves of the Town of St. Hellier, the Capital, which they took by Surprize, that they destroyed all the Shipping and killd 3 or 4 Hundred Men but were afterwards driven out with the Loss of 500. I am Sorry for the Event. But the Distrusction of the Corsairs in that Island cannot but be of great Advantage to the Common Cause. The Admiral at Portsmouth sent immediately on Advice of the Attack a Number of Ships of War. I think we shall hear some News of them for it blew about 6 days ago most violently at North, which I think will make some Havock at the Coast, which is surrounded by Rocks. I Know it Well.
I send your Excellency a printed Paper from Annapolis—You have perhaps receivd one before. It Contains much good news.
I have got acquainted with the Author of the Lettres Hollandoises. He lives in this Town. He seems most Willing to labour in the Support of the Common Cause, if your Excellency can furnish any Matter that may serve it I shall most readily Communicate it to Him. He does not understand English.
Affairs seem to be in such a Train in Holland that Mr. Searle thinks Your Character cannot be too much Known and therefore that Letters ought to be properly Addressd to your Excellency. I only wait for your Excellencys Permission to show that Respect to your public Character, which I trust in God all the World will soon do, and especially our implacable Enemy. I am sure He cannot do better in his desperate Situation.
I am with the greatest Respect Sir Your Excellencys Most Faithful and Obedient Huml Sert.

Edm: Jenings

